DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 12/16/2021. Claim(s) 1-20 are original. Accordingly, Claim(s) 1-20 is/are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non-obvious over the prior art of record to have a method for additive manufacturing as instantly claimed is that while the prior art Kok (2017/0320242 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, teaches a method for producing reinforced structure, the method comprising:
generating, with a first laser (110), a first laser beam (112), wherein the first laser beam is characterized by a first wavelength (see Fig. 2; [0041] and[0079]); generating, with a second laser (110), a second laser beam (112), wherein the second laser beam is characterized by a second wavelength (see Figs. 2-4;[0079-0080]); and tamping, with a tamping tool (roller (40)), the segment (30) of a feedstock onto the portion of the workpiece (11) during a third time-interval, wherein the third time-interval is after, and is mutually exclusive of, the first time-interval, and wherein the third time-interval is after, and mutually exclusive of, the second time-interval (see Figs. 2-3;[0077-0078],[0081]).
In the same field of endeavor, 3-Dprinting, Reese (US 2018/0117851 – of record) teaches methods for printing at least a portion of a three-dimensional (3D) object from a composite filament material comprises receiving, with a first optical instrument, the first laser beam from the optical splitter (302) and irradiating and heating a segment of a feedstock (i.e. filament material towards a substrate (208)) with the first laser beam during a first time-interval, wherein the first laser beam has a first average power during the first time- interval (see Figs. 2-3;[0067], [0070] and [0099]); receiving, with a second However, none of the documents/prior art teaches receiving, with an optical combiner, the first laser beam from the first laser and the second laser beam from the second laser and for combining the first laser beam and the second laser beam into a spatially-combined laser beam; spatially extracting, with an optical splitter, the first laser beam and the second laser beam from the spatially-combined laser beam.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-14, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 15, the primary reason why it is deemed novel and non-obvious over the prior art of record to have a method as instantly claimed is that while the prior art Kok (2017/0320242 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 15, teaches a method for producing reinforced structure, the method comprising:
generating, with a first laser (110), a first laser beam (112), wherein the first laser beam is characterized by a first wavelength (see Fig. 2;[0041] and[0079]); generating, with a second laser (110), a second laser beam (112), wherein the second laser beam is characterized by a second wavelength (see Fig. 2;[0079-0080]); and tamping, with a tamping tool (roller (40)), the segment of the feedstock onto the portion of the workpiece during a third time-interval, wherein the third time-interval is after, and is mutually exclusive of, the first time-interval, and wherein the third time-interval is after, and mutually exclusive of, the second time-interval (see Fig. 2;[0077-0078],[0081]).
In the same field of endeavor, 3-Dprinting, Reese (US 2018/0117851 – of record) teaches methods for printing at least a portion of a three-dimensional (3D) object from a composite filament material comprises receiving, with a first optical instrument, the first laser beam from the optical splitter (302) and irradiating and heating a segment of a feedstock (i.e. filament material towards a substrate (208)) with the first laser beam during a first time-interval, wherein the first laser beam has a first average power during the first time- interval (see Figs. 2-3;[0067], [0070] and [0099]); receiving, with a second 
However, none of the documents/prior art teaches receiving, with an optical combiner, the first laser beam from the first laser and the second laser beam from the second laser and for combining the first laser beam and the second laser beam into a spatially-combined laser beam; spatially extracting, with an optical splitter, the first laser beam and the second laser beam from the spatially-combined laser beam.
Therefore, claim 15 is deemed novel and non-obvious over the prior art of record.
Regarding claims 16-20, they depend from claim 15; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743